AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON FEBRUARY 7, 2008 REGISTRATIONNO. 333-146454 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KEYSTONE CONSOLIDATED INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 3315 37-0364250 (State or other (Primary Standard (I.R.S. Employer jurisdiction of Industrial Identification No.) incorporation or Classification organization) Code Number) Three LincolnCentre 5430 LBJ Freeway, Suite 1740 Dallas, Texas75240 (972) 458-0028 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Bert E. Downing, Jr. Vice President, Chief Financial Officer Three LincolnCentre 5430 LBJ Freeway, Suite 1740 Dallas,
